Exhibit 10.1

SECOND AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

This Second Amendment to Amended and Restated Credit Agreement (this “Second
Amendment”) is made as of the 3rd day of October, 2014 by and among

THE WET SEAL, INC., a Delaware corporation, having its principal place of
business at 26972 Burbank, Foothill Ranch, California 92610, as Lead Borrower
for the Borrowers, being:

said THE WET SEAL, INC.,

THE WET SEAL RETAIL, INC., a Delaware corporation, having its principal place of
business at 26972 Burbank, Foothill Ranch, California 92610; and

WET SEAL CATALOG, INC., a Delaware corporation, having its principal place of
business at 26972 Burbank, Foothill Ranch, California 92610;

The GUARANTORS party hereto;

the LENDERS party hereto;

BANK OF AMERICA, N.A., as Administrative Agent, Collateral Agent, L/C Issuer and
Swing Line Lender, a national banking association having a place of business at
100 Federal Street, Boston, Massachusetts 02110;

in consideration of the mutual covenants herein contained and benefits to be
derived herefrom.

WITNESSETH

WHEREAS, the Lead Borrower, the Borrowers, the Lenders and the Agents entered
into an Amended and Restated Credit Agreement dated as of February 3, 2011, (as
amended, modified, supplemented, restated or otherwise modified and in effect
from time to time, the “Credit Agreement”); and

WHEREAS, the parties desire to amend the terms and conditions of the Credit
Amendment as set forth herein.

NOW THEREFORE, it is hereby agreed as follows:

1. Definitions. All capitalized terms used herein and not otherwise defined
shall have the same meaning herein as in the Credit Agreement.

2. Amendment of Section 4.02. Section 4.02 of the Credit Agreement is hereby
amended and restated in its entirety as follows:

“4.02 Conditions to all Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a Conversion of Committed Loans to the other Type, or a
continuation of LIBOR Rate Loans) and of each L/C Issuer to issue each Letter of
Credit is subject to the following conditions precedent:

(a) The representations and warranties of each other Loan Party contained in
Article V or any other Loan Document, or which are contained in any document
furnished at any time under or in connection herewith or therewith, shall be
true and correct in all material respects on and as of the date of such Credit
Extension, except (i) to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date, (ii) in the case of any representation and
warranty qualified by materiality, they shall be true and correct in all
respects and (iii) for purposes of this Section 4.02, the representations and
warranties contained in Section 5.05 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01.



--------------------------------------------------------------------------------

(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.

(c) The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.”

3. Amendment of Section 5.05. The last sentence of Section 5.05 of the Credit
Agreement is hereby amended and restated in its entirety as follows:

“Since February 1, 2014, there have been no changes in the assets, liabilities,
financial condition, or business of the Lead Borrower and its Subsidiaries,
other than changes in the ordinary course of business, the effect of which has
had a Material Adverse Effect.”

4. Conditions to Effectiveness. This Second Amendment shall not be effective
until each of the following conditions precedent have been fulfilled to the
satisfaction of the Administrative Agent:

(a) This Second Amendment shall have been duly executed and delivered by the
Borrowers, the Guarantors, the Administrative Agent and the Lenders. The
Administrative Agent shall have received a fully executed copy hereof.

(b) No Default or Event of Default shall have occurred and be continuing, both
before and immediately after giving effect to the execution of this Second
Amendment.

(c) The Borrowers and the Guarantor shall have provided such additional
instruments and documents to the Administrative Agent as the Administrative
Agent and its counsel may have reasonably requested.

5. Miscellaneous.

(a) Except as provided herein, all terms and conditions of the Credit Agreement
and the other Loan Documents remain in full force and effect. The Loan Parties
hereby ratify, confirm, and reaffirm all of the representations, warranties and
covenants therein contained. The Loan Parties hereby acknowledge, confirm and
agree that the Security Documents and any and all Collateral pledged to the
Collateral Agent, for the benefit of the Credit Parties, pursuant thereto, shall
continue to secure all applicable Obligations of the Loan Parties at any time
and from time to time outstanding under the Credit Agreement and the other Loan
Documents, as such Obligations have been amended pursuant to this Second
Amendment.

(b) The Borrowers shall pay all reasonable out-of-pocket costs and expenses
incurred by the Administrative Agent in connection with this Second Amendment,
including, without limitation, all reasonable attorneys’ fees.

(c) This Second Amendment may be executed in several counterparts and by each
party on a separate counterpart, each of which when so executed and delivered,
shall be an original, and all of which together shall constitute one instrument.

(d) This Second Amendment expresses the entire understanding of the parties with
respect to the matters set forth herein and supersedes all prior discussions or
negotiations hereon.

(e) By executing this Second Amendment, the undersigned Guarantor hereby
consents to the Second Amendment to Amended and Restated Credit Agreement and
acknowledges that its Facility Guaranty remains in full force and effect.

(f) Any determination that any provision of this Second Amendment or any
application hereof is invalid, illegal or unenforceable in any respect and in
any instance shall not affect the validity, legality, or enforceability of such
provision in any other instance, or the validity, legality or enforceability of
any other provisions of this Second Amendment.



--------------------------------------------------------------------------------

(g) The Loan Parties represent and warrant that they have consulted with
independent legal counsel of their selection in connection with this Second
Amendment and are not relying on any representations or warranties of the Agent
or the Lenders or their counsel in entering into this Second Amendment.

(h) THIS SECOND AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES THEREOF.

[remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
executed and their seals to be hereto affixed as the date first above written.

 

THE WET SEAL, INC.,

as Lead Borrower and a Borrower

By:  

/s/ Steven H. Benrubi

Name:   Steven H. Benrubi Title:   Chief Financial Officer

 

THE WET SEAL RETAIL, INC., as Borrower By:  

/s/ Steven H. Benrubi

Name:   Steven H. Benrubi Title:   Chief Financial Officer

 

WET SEAL CATALOG, INC., as Borrower By:  

/s/ Steven H. Benrubi

Name:   Steven H. Benrubi Title:   Chief Financial Officer

 

WET SEAL GC, LLC, as Guarantor By:  

/s/ Steven H. Benrubi

Name:   Steven H. Benrubi Title:   Chief Financial Officer

 

BANK OF AMERICA, N.A.,

as Administrative Agent, Collateral Agent, as Swing Line Lender. L/C Issuer and
as Lender

By:  

/s/ Brian Lindblom

Name:   Brian Lindblom Title:   Vice President